      Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                      §
 AMERICA,                                           §
                                                    §
                Plaintiff,                          §
                                                    §     CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                 §     CFH
                                                    §
 ANDREW CUOMO, both individually and                §
 in his official capacity; MARIA T. VULLO,          §
 both individually and in her official              §
 capacity; and THE NEW YORK STATE                   §
 DEPARTMENT OF FINANCIAL                            §
 SERVICES,                                          §
                                                    §
                Defendants.                         §

            STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, plaintiff the National Rifle

Association of America (the “NRA”) and defendants New York Governor Andrew Cuomo, Maria

T. Vullo, and the New York State Department of Financial Services (individually, a “party”;

together, the “parties”), by their respective undersigned counsel, hereby agree and stipulate,

subject to the approval of the court, that the following Confidentiality and Protective Order (the

“Order”) shall govern the disclosure, handling, and use of documents, deposition testimony and

transcripts thereof, deposition exhibits, interrogatory responses, admissions, and any other

information and material produced or disclosed, whether voluntarily or in response to a request

made pursuant to the Federal Rules of Civil Procedure, in discovery in the above-captioned action

(the “Litigation”), because discovery in the Litigation may involve production of confidential,

proprietary, competitively sensitive, or private information for which special protection from

public disclosure, and from use for any purpose other than prosecuting or defending this Litigation,

would be warranted.


STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                             Page 1
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 2 of 14



       This Order does not confer blanket protections on all disclosures or responses to discovery

and that the protection it affords from public disclosure and use extends only to the limited

information or items that are entitled to confidential treatment under applicable legal principles

and the terms of this Order.

       No provision in this Order is intended to provide for the prospective filing of confidential

information under seal with the Court. Any party intending to file material under seal with the

Court must comply with the requirements of the Local Rules of Practice for the United States

District Court for the Northern District of New York (the “Local Rules”).

       The Court being fully advised in the premises:

It is hereby ORDERED as follows:

       This Order shall apply to Materials exchanged by the parties to this Action or by third

parties in discovery in this matter, which are confidential under statute, rule, or other applicable

law, including Materials that are confidential, including but not limited to proprietary or

commercially sensitive business or financial information, trade secrets, or personal information

that is not generally known or publicly available and which the designating Party would not

normally reveal to third parties or would cause third parties to maintain in confidence, or

information that otherwise meets the standard for protection set forth in Rule 26(c) of the Federal

Rules of Civil Procedure. It is the intent of the Parties that Materials will not be designated as

Confidential without a good faith belief that it has been maintained in a confidential non-public

manner, and there is good cause why it should not be part of the public record of this Action.

Nothing in this Order creates a presumption or implies that Material designated by a Party as

Confidential actually constitutes confidential, private, or similarly protected information under

applicable law, and such determination may be made at a later time by this Court.




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                             Page 2
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 3 of 14



                                                     I.

                                            DEFINITIONS

        As used in this Order, these terms have the following meanings:

        1.      “Action” refers to this case captioned: National Rifle Association of America v.

Andrew Cuomo, et al., Civil Case No. 18-cv-00566-TJM-CFH.

        2.      “Producing Party” is the party or non-party producing Materials and/or

designating Materials as Confidential.

        3.      “Receiving Party” is the party or non-party receiving or having access to

Materials.

        4.      “Confidential” means any Materials designated as confidential in accordance with

this Order unless: (a) the Party which designated the Material removes the Confidential

designation; (b) the Material loses its designation as confidential in accordance with the procedure

set forth in Paragraph 5 of this Order; or (c) the Court has determined, after an in camera

inspection, that the Material is not confidential.

        A Party may only designate Materials Confidential if it has a good-faith basis to believe

that the Material is, constitutes, or contains Material that is confidential under statute, rule, or other

applicable law, including Materials that are confidential, proprietary, trade secrets, or

commercially sensitive business or financial information, or personal information that is not

generally known or publicly available and that the Party making the designation would not

normally reveal to third parties or would cause third parties to maintain in confidence, or

information that otherwise meets the standard for protection set forth in Rule 26(c) of the Federal

Rules of Civil Procedure.

        5.       “Documents” includes all materials within the scope of Rule 34(a) of the Federal

Rules of Civil Procedure.


STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                                  Page 3
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 4 of 14



       6.      “Information” includes all materials within the scope of Documents, exhibits,

evidence or things used at trial, depositions or other proceedings; any testimony, whether given at

trial or a deposition; and any other means of presenting, producing or revealing information.

       7.      “Materials” includes Documents and Information, and any other tangible things.

                                                 II.

                                 INSTRUCTIONS AND TERMS

       1.      Disclosure of Confidential Materials. All Confidential Materials produced in

discovery, if any, shall not be further disclosed, disseminated, or used for any purpose other than

in connection with the preparation for trial and litigation of this Action, consistent with the

restrictions on use of Confidential Materials contained in this Order. Access to any Confidential

Materials shall be limited to:

               (a)     This Court, any jurors, court reporters, and court personnel, to the extent

                       that they are involved in a court proceeding or trial of this Action.

               (b)     The Parties’ counsel in this Action, including the outside and in-house

                       counsel of the Parties, and the attorneys, secretaries, paralegals, assistants,

                       and other employees of such counsel who are actively engaged in

                       connection with or making decisions or assisting in any way with respect to

                       the preparation for and trial of this Action, but only to the extent reasonably

                       necessary to render professional services in this Action.

               (c)     Officers, directors, executives, employees, or former employees of the

                       Parties who are assisting in any way in the preparation of, or are actively

                       engaged in, making decisions with respect to the preparation for and trial of

                       this Action, provided that such individuals have agreed, in writing, to be

                       bound by this Order.


STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                                Page 4
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 5 of 14



              (d)    A Party’s outside or in-house auditors, including auditors’ officers,

                     directors, employees, agents, or counsel, provided that such individuals

                     have agreed, in writing, to be bound by this Order.

              (e)    Persons who have prepared or assisted in the preparation of Materials or to

                     whom the Materials or copies thereof were addressed or delivered, provided

                     that such individuals have agreed, in writing, to be bound by this Order.

              (f)    The insurers of the Parties or any agents retained by the insurers including

                     independent claims management personnel provided that such individuals

                     have agreed, in writing, to be bound by this Order.

              (g)    To the extent deemed necessary by counsel, witnesses whose deposition or

                     trial testimony is related to Confidential Materials, provided that the witness

                     has agreed, in writing, to be bound by this Order.

              (h)    Independent consultants or experts and their employees or clerical assistants

                     who are employed, retained, assisting or otherwise consulted by counsel of

                     record or a Party for the purpose of assisting counsel of record in this

                     Action, including consulting and testifying experts, jury/trial consultants,

                     and mock jurors or focus group members, provided that such individuals

                     have agreed, in writing, to be bound by this Order.

              (i)    Outside vendors employed by the Parties or their counsel of record

                     (including members or associates of such counsel of record’s firm) to assist

                     in the Action, provided that such individuals have agreed, in writing, to be

                     bound by this Order.




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                             Page 5
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 6 of 14



               (j)     Other persons who may be designated by written consent of the Producing

                       Party or pursuant to Court order so long as said persons have agreed, in

                       writing, to be bound by this Order.

       2.      Acknowledgement to be Bound by Order.                Before disclosing Confidential

Materials to any person listed in paragraphs 1(e)-(j), the Party proposing such disclosure must

provide a copy of this Order to such person, who must sign the attached Exhibit A. The Party must

retain a signed copy on file for inspection by the Court. If the person to whom disclosure is

contemplated does not sign Exhibit A, then the Parties will work cooperatively to obtain a prompt

hearing before this Court to resolve any issues of confidentiality. In the interim, while awaiting a

ruling on the issue by the Court, no one may disclose Materials to the person at issue.

       3.      Designating Materials as Confidential. The Parties may only designate Materials

as Confidential if they have a good-faith basis to believe that the Materials are Confidential, as the

case may be under statute, rule, or other applicable law and consistent with the restrictions on

use of ConfidentialMaterials contained in this Order.

       With respect to Materials that are produced in TIFF format, the designation of

confidentiality shall be made by including the words in bold print “CONFIDENTIAL - SUBJECT

TO A PROTECTIVE ORDER” in the document in a manner reasonably calculated to be observed

by anyone who obtains possession of the electronic document. With respect to Materials that are

produced in native format, the designation of confidentiality shall be made by including the words

“CONFIDENTIAL - SUBJECT TO A PROTECTIVE ORDER” on a cover sheet produced in

TIFF format along with the native file and by including the words “CONFIDENTIAL” in the file

name of the matrix file.




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                               Page 6
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 7 of 14



       4.      Designating Deposition Transcripts as Confidential. All depositions or portions

of depositions taken in this Action and any Materials, things, or exhibits used at those depositions

may be designated as Confidential pursuant to the terms of this Order. Such designations shall be

made either on the record or by written notice to the other Parties within twenty (20) calendar days

of receipt of the transcript of the deposition. Unless otherwise agreed, depositions shall be treated

as Confidential during the twenty-calendar-day period following receipt of the transcript.

       5.      Contesting Materials Designated Confidential. Any Party who objects to any

designation of any Material as “Confidential” may at any time before the trial of this action serve

upon counsel for all Parties (and, if applicable, the counsel for the nonparty who made the

designation) a written notice stating with particularity the grounds of the objection. If the Parties

cannot reach agreement, counsel for all affected Parties (and any nonparty desiring to participate

in potential motion practice) will address their dispute to this Court in accordance with Local Rule

7.1(d). In the event of any such dispute, the Party or nonparty who designated the Material

Confidential shall have the burden of showing that it is Confidential. In the event that a designation

by a nonparty is contested, any Party may, at its option, assume the burden of establishing that the

nonparty’s designation should apply.

6.             Inadvertent Failure to Identify Confidential. Any Party who inadvertently fails

to identify Materials as Confidential shall have ten (10) business days from the discovery of its

oversight to correct its failure. Such failure shall be corrected by providing written notice of the

error and substituted copies of the inadvertently produced Materials. Any Party receiving such

inadvertently unmarked Materials shall make reasonable efforts to retrieve the Materials

distributed to persons not entitled to receive it with the corrected designation. Such inadvertent or

unintentional disclosure will not be deemed a waiver in whole or in part of the Producing Party’s




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                               Page 7
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 8 of 14



claim of confidentiality, either as to specific Materials disclosed or on the same or related subject

matter. Upon receipt of such notice, the Receiving Parties will mark the Materials and all copies

“Confidential”, as the case may be, and treat it as Confidential, as they case may be, under the

terms of this Order. Notice of inadvertent or erroneous disclosure will be deemed to apply to all

copies of the Materials disclosed. Each Receiving Party must further notify every person or

organization that received copies of or access to the Materials identified in the notice that such

Materials have been designated Confidential.

       7.      Court Filings. This Order does not, by itself, authorize the filing of any Materials

under seal. Notwithstanding any other provision of this Order, Materials may not be filed under

seal with the Clerk of the Court unless such sealing is authorized by a separate order upon an

express finding that the Materials or portions thereof to be sealed, satisfy the requirements for

sealing under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). If a Party wishes

to file in the public record Materials that a Producing Party has designated Confidential, the Party

must advise the Producing Party of the Materials no later than five (5) business days before the

Materials are due to be filed, if feasible, so that the Producing Party may move the Court to require

the Materials to be filed under seal. If exigent circumstances prevent a Party from providing the

five-business day notice contemplated above, the Party may provide courtesy copies to the Court

and all parties of the documents containing Confidential Materials pending the Producing Party’s

motion for filing under seal and such courtesy copies shall be considered compliance with the

filing deadline. It shall be the burden of the Producing Party to establish that the subject material

was properly designated as confidential and should be further submitted under seal.

       8.      Handling During Hearings and Trial. Confidential Material may be submitted

to the Court and used in any hearing, at trial, or in any other proceeding in this Action. If any




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                              Page 8
     Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 9 of 14



Confidential Material is introduced by any Party at the time of trial, such information shall be

governed by the Court’s orders regarding confidentiality of such materials. As part of the Parties’

preparation for trial of this Action, they shall each notify the other regarding any intent to use the

other’s Confidential Materials at trial so that the Party which produced such information may seek

an appropriate order from the Court limiting the disclosure of such Confidential Materials during

trial. It shall be the burden of the party asserting confidentiality to demonstrate that the subject

materials should be designated as confidential. Such Materials shall be designated as Confidential

Material on the record. With respect to testimony elicited during a hearing, trial, or other

proceeding, counsel for a Party may designate as Confidential any testimony that the Party believes

contains Confidential Information. Whenever any testimony is designated as Confidential, or any

question or line of questioning calls for the disclosure of Confidential Information, the designating

Party may request that the Court exclude from the courtroom any person who is not entitled under

this Order to receive the Confidential Information.

       Nothing in this Order shall be construed to regulate the conduct of the actual trial of this

case, nor to limit the right of any Party to seek amendments thereto, or to seek additional protective

orders pertaining to discovery pretrial proceedings and trial.

       9.      Legal Process for Confidential. If Confidential Materials are sought from a non-

producing Party by a discovery request, subpoena, an order or other form of legal process from or

by any person, court, administrative or legislative body, then the Party receiving the discovery

request, subpoena, order or other form of legal process must not, except to the extent required by

applicable law, provide or otherwise disclose such documents or information until thirty (30) days

after giving counsel for the Producing Party notice in writing, accompanied by a copy of the

discovery request, subpoena, order or other form of legal process. If the Producing Party objects




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                               Page 9
    Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 10 of 14



to disclosure, then the Party to whom the discovery request, subpoena, order or other form of legal

process is directed shall not make any disclosure in response to it until the resolution of the

objection by the appropriate court. The Party to whom the discovery request, subpoena, order or

other form of legal process is directed shall not oppose the Producing Party’s effort to intervene in

the proceeding, quash the subpoena, or take other reasonable action to seek appropriate relief, with

the cost of such opposition to the subpoena to be borne by the Producing Party unless otherwise

agreed to by the Parties.

       10.     Inadvertent Disclosure of Privileged or Protected Material. The Parties intend

to invoke the protections of Federal Rule of Evidence 502, and specifically 502(d) and (e). If a

Party discovers through any means that it inadvertently produced privileged or attorney work

product Materials or non-responsive information (collectively referred to as the “Inadvertently

Produced Information”), the Producing Party may provide written notice to the Receiving Party

that the Material was inadvertently produced, which notice shall include a statement of the basis

for the Producing Party’s contention that the Material is privileged, attorney work product, or not

responsive. After receiving such notice, within five (5) business days the Receiving Party must

return, sequester, or destroy the Inadvertently Produced Information and any copies that it has and

must provide a certification of counsel that all such Inadvertently Produced Information has been

returned, sequestered, or destroyed. Any motion to compel production of Inadvertently Produced

Information cannot assert the circumstances of the inadvertent production in support of the motion.

The Receiving Party shall not copy, distribute, file, or otherwise use the Inadvertently Produced

Information until there is an agreement or an adjudication that the Material is discoverable. If the

Receiving Party disclosed the Inadvertently Produced Information before receiving notice of its

inadvertent production, the Receiving Party must take reasonable steps to retrieve it. The




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                              Page 10
    Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 11 of 14



Producing Party must preserve the Inadvertently Produced Information until all disputes regarding

the discoverability of the information has been resolved. This protocol shall be deemed to comply

with the Party’s obligation to take reasonable steps to prevent, identify, and rectify inadvertent

disclosure pursuant to Federal Rule of Evidence 502(b). The Court’s entry of this Order shall

specifically confer the rights and protections available to the Parties under Federal Rule of

Evidence 502(d) and (e).

       11.     Use of Confidential. Confidential Materials shall be maintained in confidence by

counsel for the Parties and by the Parties themselves and may be used only for the purpose of this

Action, and no other purpose.      Confidential Materials must not be used for any business,

competitive, legal, or any other purpose unrelated to this Action without the express written

consent of counsel for Producing Party or by order of the Court. Nothing in this Order limits any

Party to this Action from disclosing or otherwise using:

               (a)     Its own Materials produced or disclosed in this Action.

               (b)     Any Materials produced or disclosed in this Action not subject to this Order

                       and not designated as Confidential.

               (c)     Materials that a Party already possessed or that it obtained by proper means

                       from other sources.

       12.     Confidential Materials Produced by a Non-Party. Any non-party who may be

called upon to make discovery herein or provide deposition or other testimony pursuant to

subpoena or other formal or informal discovery device is entitled to avail itself of the provisions

and protections of this Order; provided, however, that if a designation by a Non-Party is contested,

such Non-Party (or any Party, at such Party’s option) shall bear the burden of establishing the

confidentiality of material designated as such. All Material designated by the non-party as




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                             Page 11
    Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 12 of 14



Confidential will be treated in the same manner as any Confidential (as the case may be) produced

by the Parties.

       13.        Non-Termination. The duty to treat Confidential Materials as set forth in this

Order survives the completion of this case. At the conclusion of this Action by settlement, jury

verdict, judgment order, or otherwise, each Party so requested must return all Confidential

Materials to counsel for the Party that produced it or must destroy it. The return or destruction of

Confidential Materials under this paragraph will include, without limitation, all copies and

duplicates thereof. The Parties will certify, within thirty (30) days of receipt of a written request

for certification that all Confidential Materials required to be returned or destroyed has been so

returned or destroyed. Unless otherwise ordered by the Court, counsel may retain: (a) copies of

pleadings or other papers that have been filed with the Court and that contain Confidential

Materials; (b) their work product; and (c) official transcripts and exhibits thereto. The terms and

provisions of this Order will continue to apply to any such Materials retained by counsel.

       14.        Non-Waiver of Objections. Neither this Order nor any of the provisions described

herein is a waiver of any Party’s right to: (a) object to the admissibility or discoverability of any

Materials; (b) seek further protection from the Court before producing Materials that any Party

believes the Order may not adequately protect; or (c) seek leave to refuse production of such

Materials. Nothing in this Order shall prevent any party from applying to the Court for relief

therefrom.

       15.        Modification Permitted. This Order may be modified by the Court at any time

for good cause shown following notice to all Parties and an opportunity for them to be heard.




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                              Page 12
    Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 13 of 14



           24 day of _______
Dated this ___        April 2019.



                                                  CHRISTIAN F. HUMMEL
                                                  United States Magistrate Judge

Dated: April 23, 2019                             Respectfully submitted,



                                          By:            /s/ William A. Brewer III
                                                  William A. Brewer III (Bar No. 700217)
                                                  wab@brewerattorneys.com
                                                  Sarah B. Rogers (Bar No. 700207)
                                                  sbr@brewerattorneys.com
                                                  BREWER, ATTORNEYS &
                                                  COUNSELORS
                                                  750 Lexington Avenue, 14th Floor
                                                  New York, New York 10022
                                                  Telephone: (212) 489-1400
                                                  Facsimile: (212) 751-2849

                                                  Charles J. Cooper*
                                                  ccooper@cooperkirk.com
                                                  Michael W. Kirk*
                                                  mkirk@cooperkirk.com
                                                  J. Joel Alicea*
                                                  Jalicea@cooperkirk.com
                                                  Nicole Frazer Reaves*
                                                  nreaves@cooperkirk.com
                                                  COOPER & KIRK, PLLC
                                                  1523 New Hampshire Ave., NW
                                                  Washington D.C., 20036
                                                  Telephone: (202) 220-9660
                                                  Facsimile: (202) 220-9601

                                                  *Appearing pro hac vice

                                                  ATTORNEYS FOR THE NATIONAL
                                                  RIFLE ASSOCIATION OF AMERICA

                                                                      and

                                                  LETITIA JAMES
                                                  Attorney General of the State of New York



STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                      Page 13
    Case 1:18-cv-00566-TJM-CFH Document 102 Filed 04/24/19 Page 14 of 14



                                                  The Capitol
                                                  Albany, New York 12224

                                                  By:     /s/ William A. Scott
                                                  William A. Scott
                                                  Assistant Attorney General, of Counsel
                                                  Bar Roll No. 512434
                                                  Telephone: (518) 776-2255
                                                  Fax: (518) 915-7738 (Not for service of
                                                  papers)
                                                  Email: William.Scott@ag.ny.gov

                                                  ATTORNEY FOR DEFENDANTS
                                                  ANDREW M. CUOMO, MARIA T.
                                                  VULLO AND DEPARTMENT OF
                                                  FINANCIAL SERVICES 




STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER                                       Page 14
